Citation Nr: 0817143	
Decision Date: 05/23/08    Archive Date: 06/04/08

DOCKET NO. 95-18 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a lung disorder, to 
include as a result of exposure to asbestos.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel






INTRODUCTION

The veteran served on active duty from February 1960 to 
February 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the benefit sought on appeal.

This matter was previously before the Board in May 2007 and 
remanded for further evidentiary development, to include a VA 
examination.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action is required.


REMAND

This matter was previously remanded by the Board for VA to 
provide the veteran with a clarifying medical examination. 
The medical examination was to ascertain whether the veteran 
had a lung disability that was caused by any incident of 
active service. Because the remand directives have not been 
completed, the appeal is again remanded. Stegall v. West, 11 
Vet. App. 268, 271 (1998) (Holding that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those of the appellate courts. 

In its Remand of May 2007, the Board instructed the RO to 
schedule a pulmonary examination for the veteran, which took 
place in July 2007. The Remand requested that the examiner's 
report describe in detail the veteran's current pulmonary 
symptoms, and diagnoses of any pulmonary disorder found to be 
present. 






The examiner was asked to provide a medical opinion as to 
"whether it was at least as likely as not" that any 
currently diagnosed pulmonary disorder was initially 
manifested during service (with reference made to the reports 
of chest x-rays done during service in early 1974, which 
represented possible findings of asbestosis). 

The examiner reported that there was no evidence of asbestos-
related changes noted on the veteran's previous chest x-ray 
or computed tomography (CT) scan. However, the examiner did 
not address the etiology of the veteran's current lung 
disorder(s) (i.e., whether any currently diagnosed pulmonary 
disorder was related to any incident of active service), nor 
was the opinion supported by reference to pertinent evidence 
in the claims file to specifically include consideration of 
the reports of chest x-rays done during service in early 
1974. The veteran is diagnosed with chronic obstructive 
pulmonary disease.

The medical evidence of record is insufficient for the Board 
to render a decision on the veteran's claim of a lung 
disorder due to service. These considerations require further 
investigation by medical professionals, inasmuch as the Board 
is prohibited from substituting its own unsubstantiated 
medical opinions. See Colvin v. Derwinski, Vet. App. 171, 175 
(1991). The duty to assist includes obtaining medical records 
and examinations where indicated by the facts and 
circumstances of an individual case. See Murphy v. Derwinski, 
1 Vet. App. 78 (1990). Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Accordingly, the case is REMANDED for the following action:

1. Ascertain if the veteran has received 
any VA, non-VA, or other medical 
treatment for a lung disorder, that is 
not evidenced by the current record. The 
veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder. 
 
a. If the requested records are held 
by a department or agency of the 
Federal government, efforts to 
obtain such records must continue 
until it is determined that they do 
not exist or that further attempts 
to obtain them would be futile. The 
non-existence or unavailability of 
such records must be verified by 
each Federal department or agency 
from whom they are sought. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

b. If the requested records are 
held by a health care provider or 
facility not associated with the 
Federal government, notify the 
veteran and his representative in 
accordance with the provisions of 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(e). 

2. When the actions requested have been 
completed, return the claims folder to 
the VA examiner who conducted the VA 
examination of July 2007. If the examiner 
is not available, or is no longer 
employed by VA, schedule the veteran for 
a pulmonary examination by a similarly 
qualified physician. The purpose of the 
examination is to determine whether the 
veteran's has a lung disorder that is 
caused by any incident of active military 
service from February 1960 to February 
1974. 



The following considerations will govern 
the examination:

a. The claims folder, including all 
medical records obtained and a copy 
of this remand, will be reviewed by 
the examiner. In addition to the 
specific directive of addressing the 
evidence of record as noted below, 
the examiner must acknowledge 
receipt and review of the claims 
folder, the medical records obtained 
and a copy of this remand.

b. If deemed appropriate by the 
examiner, the veteran may be 
scheduled for further medical 
examination. All indicated tests and 
studies must be performed, and any 
indicated consultations must be 
scheduled. 

c. In all conclusions, the 
examiner must identify and explain 
the medical basis or bases, with 
identification of the evidence of 
record. In particular: 

The examiner should address 
the findings of the veteran's 
service treatment records (x-
ray studies of December 1973 
and January 1974) and 
determine if the veteran's 
lung disorder (reiterating, 
the veteran is diagnosed with 
chronic obstructive pulmonary 
disease) manifested itself 
initially during service, or 
as a result of such service. 
If the examiner cannot 
determine without resorting 
to speculation, then he or 
she should so state. 

Thereafter, the RO/AMC should consider all of the evidence of 
record and re-adjudicate the veteran's claim. If the findings 
on an examination report do not contain sufficient detail as 
directed above, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes. 38 
C.F.R. § 4.2. 

The readjudication should reflect consideration of all the 
evidence of record and be accomplished with application of 
all appropriate legal theories. If the benefit sought on 
appeal remain denied, the veteran and his representative, if 
any, should be provided a supplemental statement of the case 
(SSOC). The SSOC must contain notice of all relevant actions 
taken on the claim for benefits, to include a summary of the 
evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal. An appropriate 
period of time should be allowed for response.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).



